DETAILED ACTION
Status of Claims
1.	Claims 1-7 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John M. Bird on 5/11/2021 and 5/19/2021.

The application has been amended as follows: 
	Abstract
 Delete space between two paragraphs and make it into one paragraph. 50 

		Specification
Page 6, line 9, delete “(A) and (C)” and replace with --(A) and (B)--. 

Claim 1, line 12, after the instance of reservoirs, insert --, the elastic members--.
	Claim 2, line 6, delete “the cleaning liquid” and replace with --a cleaning liquid--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Arai et al. teach a seal-attached member (a chip cover 6) disposed on the microchip and has through holes 50a-50d at respective positions corresponding to reservoirs and elastic member (a ring shaped elastic member) pressed against the microchip so as to 
Cited prior art, Matsumoto et al. teach microchip comprising substrate layer 12 comprising separation channel 33 and a second substrate layer 13 comprising a hole that is embedded with member 51 (reads on through hole member) to form degassing area located above the introduction part 2 ([0064] and Figs 6A-6B). Matsumoto et al. do not teach the replaceable through hole members having through holes fluidly communicated with the reservoirs and elastic members attached to each of the replaceable through hole members as recited in claim 1.
Dependent claims 2-7 are allowed for the same reasons as indicated above because they depend from the base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796